The proceedings in the Appellate Division, relating to attorneys and counselors at law, have long been treated by the courts as special proceedings within the provisions of the Code of Civil Procedure. (Sections 3333, 3334, 3433, subd. 20; Matterof Cooper, 22 N.Y. 67; Matter of Percy, 36 N.Y. 651; Matterof Attorney, 83 N.Y. 164; Matter of Droege, 197 N.Y. 44;Matter of Robinson, 209 N.Y. 354.)
It is provided by section 190 of the Code of Civil Procedure, as amended to take effect June 1, 1917 (Laws of 1917, chap. 290), as follows: "From and after the 31st day of May, 1917, the jurisdiction of the court of appeals shall, in civil actions and proceedings, be confined to the review upon appeal of an actual determination made by an appellate division of the supreme court in either of the following cases, and no others: *Page 10 
"1. An appeal may be taken as of right to said court from a judgment or order entered upon the decision of an appellate division of the supreme court which finally determines an action or special proceeding where is directly involved the construction of the constitution of the state or of the United States, or where one or more of the justices of the appellate division dissents from the decision of the court, or where the judgment or order is one of reversal or modification.
"2. * * *."
The order disbarring Mathot was an actual determination made by the Appellate Division of the Supreme Court, and none of the justices thereof dissented from the decision of the court. An appeal therefrom to this court is not a matter of right. There is no constitutional right of appeal to this court from such an order. (Constitution State of New York, art. VI, § 9.)
An appeal may be taken from a judgment or order, entered upon the decision of an Appellate Division of the Supreme Court which finally determines an action or special proceeding, which is not appealable as a matter of right, where the appeal is allowed by an Appellate Division or by the Court of Appeals as provided by subdivision 4 of said section 190. Leave to appeal has not been obtained.
The motion should be granted and appeal dismissed, without costs.
HISCOCK, Ch. J., CUDDEBACK, CARDOZO, McLAUGHLIN, CRANE and ANDREWS, JJ., concur.
Appeal dismissed. *Page 11